In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00152-CR



       JACORY DEWAYNE BUSSEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 145th District Court
             Nacogdoches County, Texas
              Trial Court No. F1219308




       Before Morriss, C.J., Carter and Moseley, JJ.
                                       O R D E R

       G. Dean Watts, counsel for the appellant, Jacory Dewayne Bussey, has filed a motion to

extend time to file the appellant’s brief. The brief was due November 18, 2013.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of

Appellate Procedure as requiring counsel to provide specific information to justify a requested

extension, including the cause numbers of other briefs filed, the dates they were filed, the dates

of trials, how long those trials are expected to last, etc. Broad, general statements do not provide

the required facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P.

10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion and extend the deadline for filing appellant’s brief

by thirty days, making appellant’s brief now due December 18, 2013. Further requests for

extensions will not be looked upon with favor.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: November 19, 2013




                                                 2